Case 4:20-cv-00505-JED-CDL Document 2-2 Filed in USDC ND/OK on 10/05/20 Page 1 of 4

Exhibit “2”
Case 4:20-cv-00505-JEB-CDL Document 2-2 Filed in USDC ND/OK on 10/05/20 Page 2 of 4

- . ©  evannanie

1046290326

IN THE DISTRICT COURT FOR TULSA COUNTY

STATE OF OKLAHOMA
gPispaicr OQUR
TRISTAN KING, ) ies D
)
Plaintiff, ) my T4200
DON NEWSERAY, Count ¢
. \ Case No. STATE OF OKLA. TULSA count
)
CURTIS KENNEDY, CI= 2020 0 1591
Defendant. ) Attorney's Lien Claimed

) Jury Trial Demanded

PETITION Caroline Wall

COMES NOW the Plaintiff, Tristan King, by and through his counsel, Danicl
Aizenman of the firm AIZENMAN LAW GRouP, and in support of his cause of action against

the Defendant, Curtis Kennedy, alleges and states as follows:

JURISDICTION AND VENUE
i. Plaintiff Tristan King (“Plaintiff”) is a resident of Tulsa County, State of
Oklahoma.
2. Upon information and belief, Defendant Curtis Kennedy (“Defendant”) isa

resident of Denver County, State of Colorado.

3, Plaintiff alleges injuries and damages in excess of $75,000.00, exclusive of
costs and interest.

4. ‘The motor-vehicle collision that occurred on January 9, 2019, which is the
basis of this lawsuit, occurred in Tulsa County, State of Oklahoma.

S. This Court has jurisdiction over the parties and the subject matter.

6. Venue is proper in this Court.
Case 4:20-cv-00505-JED-CDL Document 2-2 Filed in USDC ND/OK on 10/05/20 Page 3 of 4

‘

CAUSES OF ACTION

COUNT I - NEGLIGENCE

7, Plaintiff hereby incorporates and re-alleges all preceding paragraphs by
reference.
8. On January 9, 2019, Defendant, an impaired driver, failed to stop at a stop

sign, and collided into Plaintiff, causing him to run into the stop sign.
9. Plaintiff alleges the cause of his injuries are due to the negligent acts,
conduct, and/or omissions of Defendant, and without any negligence on the part of the

Plaintiff contributing thereto.

COUNT II - NEGLIGENCE PER SE

(0. Plaintiff hereby incorporates and re-alleges all preceding paragraphs by
reference.

lt. The Defendant’s conduct, and/or omissions constitute violations of
applicable statutory and/or municipal ordinances, including, but not limited to those of the
operation of motor-vehicles, rendering the Defendant fiable under the legal theory of
negligence per se.

DAMAGES
12. Plaintiff hereby incorporates and re-alleges all preceding paragraphs by

reference,

13. As a direct and proximate result of the Defendant's actions or omissions

detailed above, the Plaintiff suffered injuries and damages.
Case 4:20-cv-00505-JED-CDL Document 2-2 Filed in USDC ND/OK on 40/65/20 Page 4 of 4

PUNITIVE DAMAGES

14. Plaintiff hereby incorporates and re-alleges all preceding paragraphs by
reference.

15. Because the Defendant engaged in grossly negligent, intentional, willful,
reckless, and/or malicious conduct, the Plaintiff is entitled to an award of exemplary and
punitive darnages against the Defendant.

WHEREFORE, the Plaintiff, Tristan King, prays for judgment in his favor against
the Defendant for a sum in excess of $75,000.00 exclusive of costs and interest, together
with the awarding of lawful costs, interest, punitive damages, and other relief this Court

deems just and proper.

Respectfully submitted,

Lib.

Daniel Aizenman, OBA #30971
AIZENMAN LAW GROUP

5800 East Skelly Drive, Suite 575
Tulsa, OK 74135

P: 918-426-4878

F; 918-513-6080
dan@aizenmanilaw.com
